Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 7, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on application numbers 16/236,434 and 17/512,119, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evident from the previous Office Action, claims 1, 11, and 21 are allowable over the prior art for incorporating allowable dependent claims 9, 19, and 29 therein, respectively.  Furthermore, with respect to the statutory double-patenting rejection set forth in the previous Office Action mailed on March 9, 2022, applicant argued that “microcode sequencer comprising a patch memory” (e.g. claim 1 of the instant application) and “microcode sequencer circuit comprising a patch memory” (from application 17/512,119) are different.  After further consideration, the examiner agrees at least because, for example, the microcode sequencer of the instant application could technically encompass software that uses a patch memory, or a microcode sequencer circuit of ‘119 could be interpreted as not necessarily claiming the microcode sequencer per se (as the instant applicant is, e.g. in claim 1), but a circuit portion thereof.  As such, the statutory double-patenting rejection is withdrawn and non-statutory double-patenting with respect to ‘119 is not applicable due to applicant’s terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Potlapally, 10,055,593, has taught authenticating and applying a microcode patch loaded into L2 cache (e.g. FIG.4C). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183